Citation Nr: 1433597	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-26 083A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder, depressive disorder, and alcohol abuse (hereinafter psychiatric disorder), and/or service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2010, the Veteran testified at a Video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

When this case was most recently before the Board in January 2013, it was remanded for further development.  It is now before the Board for further appellate action.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that hypertension had its onset in or is related to service, manifested to a compensable degree within one year following service, or is due to or aggravated by type II diabetes mellitus or posttraumatic stress disorder.


CONCLUSION OF LAW

Hypertension was not incurred in service and may not be presumed to have been incurred therein and is not caused or aggravated by the service-connected type II diabetes mellitus or the psychiatric disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in February 2007, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the February 2007 notice informed the Veteran of information and evidence necessary to substantiate the claim for service connection for hypertension and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The February 2007 notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that, as will be discussed further below, there are  examinations and opinions of record that are adequate for rating purposes.  Specifically, there are opinions of record that are based on a review of the history and which are accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.


Stegall Consideration

The Board remanded the Veteran's claims in July 2010 and in January 2013.  The AMC was asked to obtain VA medical records pertaining the Veteran that were dated between October 2006 and July 2007 as well as records since October 2008.  These records have been obtained and uploaded to Virtual VA.   

In addition, the Board requested an addendum opinion by the examiner who provided the June 2011opinion.  Although an addendum opinion was provided by the examiner in February 2013, the Board found that the examiner failed to adequately address the questions asked by the Board.  For this reason, the Board obtained a Veterans Health Administration medical opinion which the Board finds to be adequate.  Although the evidence provided by the Appeals Management Center was not in complete compliance with the Board's remand instructions, the Board has obtained adequate evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

In short, the Board finds that the development of these issues have been consistent with VCAA.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2012).  He has retained the services of a representative, and testified at a hearing before the Board.  
At the Veteran's April 2010 hearing, the undersigned identified the issues on appeal, and the Veteran provided testimony concerning his claims, including assertions regarding secondary service connection.  He also provided information concerning treatment. 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Accordingly, the Board will proceed to a decision. 
II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In a claim for secondary service connection, the regulation provides that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006). The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made. This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation. For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, his testimony at the April 2010 hearing, service treatment records, VA treatment records and private medical records.  Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

III.  Analysis

While the Veteran has essentially alleged service connection for hypertension on a secondary basis only, the Board will consider direct, presumptive and secondary service connection, as a claim for service connection for a disability encompasses all theories of entitlement.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (all theories of entitlement to benefits for a particular condition are part of the same claim).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for hypertension on both a direct basis (to include presumptive service connection) and as secondary to his service-connected disabilities.  The reasons follow.

Direct and Presumptive Service Connection

As for direct service connection, the service treatment records show blood pressure readings from entrance (100/76) and separation (126/68), and no diagnosis of or treatment for hypertension.  At separation, clinical evaluation of the heart was normal.  In the Report of Medical History completed by the Veteran at that time, he denied ever having or having then high or low blood pressure.  This is evidence against a finding that the Veteran had hypertension in service.

At the April 2010 Board hearing, the Veteran reported he had been diagnosed with hypertension in 2005.  Private treatment records show elevated blood pressure readings beginning in November 1996.  The diagnosis of hypertension more than 30 years following service discharge and elevated blood pressure readings more than 25 years after discharge both are evidence against a finding that hypertension manifested to a compensable degree within one year following service discharge.  

There is no competent, both lay and medical, evidence of a nexus between the post service diagnosis of hypertension and the Veteran's service from 1967 to 1969.  Thus, the preponderance of the evidence is against a finding that hypertension had its onset in service or that it manifested to a compensable degree within one year following service discharge.  Furthermore, the adequate medical opinions of record confirm that it is less likely than not that the Veteran's current hypertension was related to any high blood pressure readings during active duty.  See August 2010 VA examination report and the March 2014 opinion.  The August 2010 VA examiner explained that the Veteran's hypertension was not related to any high blood pressure readings during active duty, as his hypertension began after his active duty in 2005.  In the March 2014 opinion, the physician explained that the Veteran's blood pressure readings were normal from entrance to near the time of his separation.  The clinical evaluation of the heart was normal at the time of separation which might not have been the case if the Veteran had been suffering from undiagnosed or untreated hypertension.  While a person with hypertension may not have any symptoms, long standing untreated hypertension is very likely to result in damage to various organs of the body including the eyes, kidneys and heart.  The medical evidence, even in 2010, failed to reveal any damage to the eyes, kidneys or heart that could be attributed to hypertension.  

Agent Orange Exposure

Furthermore, the Veteran's hypertension is not due to agent orange exposure during service.  It is noted that the National Academy of Sciences (NAS) in Update 2006 upgraded the possibility of a link between hypertension from "Inadequate or Insufficient Evidence" to "Limited or Suggestive Evidence of Association."  See 79 Fed. Reg. 20,308 (2014).  In this case, in a February 2013 addendum opinion, the nurse practitioner noted that published reports have not confirmed evidence of an association between herbicide or dioxin exposure and increased incidence of hypertension.  In an opinion received in March 2014, the physician opined that there was no available medical literature confirming an association between herbicide or dioxin exposure and the development of hypertension.  The medical opinions are probative evidence which preponderate against the claim for service connection for hypertension as related to Agent Orange exposure.

Thus, service connection on a direct basis, to include presumptive service connection or due exposure to Agent Orange, is not warranted.  

Secondary service connection

The medical evidence is also against a finding that the Veteran's hypertension is caused or aggravated by the Veteran's service-connected disabilities.  The Veteran claims that his hypertension was caused or aggravated by his diabetes mellitus, type II, or his PTSD, dysthymia and alcohol abuse.

In an August 2010 opinion, the examiner opined that it was less likely than not that the Veteran's hypertension was caused by diabetes mellitus because the two disabilities were diagnosed at the same time.  She also noted that published reports also indicated that there was no direct relationship between hypertension and diabetes mellitus, Type II.  In a June 2011 addendum, the examiner noted that some studies have shown susceptibility for hypertension due to biological and neurochemical changes in the brain due to PTSD.  Other studies show that PTSD appears to be related to hypertension when it is independent of depression as its co-morbid condition.  Despite this, the examiner concluded that while the medical literature indicates that cardiovascular risk factors and cardiovascular disease are common among individuals with PTSD, research has not established its direct causal relationship.  The examiner's opinion is supported by a reasoned rationale.  For these reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's service-connected diabetes mellitus, type II, or PTSD caused his hypertension.

There are opposing medical opinion regarding whether the Veteran's hypertension is aggravated by his service-connected disabilities.  Pertinent examinations and opinions follow.

In October 2006, the Veteran was afforded a VA examination for his diabetes mellitus.  The examiner opined that his hypertension was not worsened or increased by the diabetes mellitus.  The Board acknowledges that the examiner provided no rationale for his opinion.

The Veteran submitted a medical opinion in May 2010.  The VA physician explained that the Veteran had been under his care for hypertension, diabetes mellitus, elevated cholesterol and PTSD and that he required medication for all of his conditions.  The physician opined that the Veteran's "PTSD symptoms such as anger, insomnia, and agitation can aggravate his hypertension and diabetes due to stress hormones."  The Board finds this opinion to be speculative and that it does not create an adequate nexus for the purpose of establishing service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

In August 2010, the Veteran was afforded a VA examination.  After reviewing the claims file and examining the Veteran, the examiner opined that it was unlikely that the Veteran's hypertension was aggravated by his diabetes mellitus, Type II because the Veteran did not exhibit renal involvement.  The examiner further explained her opinion in the June 2011 addendum detailed below.

In June 2011, the VA nurse practitioner who examined the Veteran in August 2010 provided an addendum opinion.  The examiner noted that the Veteran was taking lisinopril for his hypertension, fluoxetine (Prozac) for his PTSD symptoms and metformin for his diabetes mellitus.  The examiner noted that medical literature has shown that PTSD is associated with hypertension.  While the literature indicates that cardiovascular risk factors and cardiovascular disease are common among individuals with PTSD, research has not established a direct causal relationship.  While the pathogenesis of PTSD remains poorly understood, some studies reference that the experience of trauma brings about neurochemical changes in the brain. These changes may have biological, psychological and behavioral effects on one's health.  For example, these changes may create one's susceptibility to hypertension, which, in turn, could partially explain the connectedness between PTSD and hypertension.  By contrast, some study findings show that PTSD appears to be related to hypertension when it is independent of depression as its co-morbid condition.  The Veteran is on fluoxetine, an antidepressant and selective serotonin reuptake inhibitors (SSRIs) which is the medication indicated for people with PTSD, anxiety and major type of depression.  Literature has shown that some of the major fluoxetine side effects include dizziness, weakness with lower blood pressure, blurred vision and severe headache with high blood pressure.  The examiner found that these symptoms, as side effects of fluoxetine, are absent in the Veteran's medical records.  The Veteran was taking metformin for his diabetes mellitus.  Metformin is anti-diabetic agent and its main action is blood glucose reduction, and it facilitates entry of glucose into the cells.  Medical literature notes that side effects of metformin include diarrhea, nausea, vomiting but not high blood pressure.  These side effects are lacking in the Veteran's medical records.  The examiner found that it was less likely than not that the Veteran's hypertension was secondary to the service-connected PTSD.  

In conclusion, the examiner explained that although published reports have shown that PTSD appears to be related to hypertension, this is the case when it is independent of depression as its co-morbid condition.  As the Veteran's depression is directly related to PTSD, it was less likely as not that the Veteran's hypertension has been aggravated by his PTSD.  

In February 2013, the nurse practitioner, who examined the Veteran in August 2010 and who provided the addendum opinion in June 2011, provided another addendum opinion.  The examiner opined that it is less likely as not that the Veteran's hypertension was due to or caused by the medication he took or takes for his sleep problems (trazodone).  She explained that hypertension is not reported as one of the trazodone side effects.  

The examiner further opined that hypertension was less likely than not aggravated beyond the natural progression by the medications that the Veteran takes or took in the past for his service-connected PTSD and diabetes mellitus, including trazodone, fluoxetine and metformin.  She explained that hypertension has not been reported as a side effect of fluoxetine.  Similarly, metformin, a hypoglycemic agent, has not been known to have the side effect of hypertension.  She also noted that hypertension was not a side effect of trazodone.  

The examiner was also asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was aggravated (i.e. worsened) beyond the natural progress by his service-connected PTSD.  Although, she opined it was less likely than not that the Veteran's hypertension was aggravated (i.e. worsened) beyond the natural progression by his service-connected PTSD, she did not provide an adequate rationale.  She instead discussed causation and noted that research has not established causality between hypertension and PTSD.  

In the opinion received in March 2014, the physician opined that it was less likely as not that the Veteran's PTSD was caused or aggravated by his service-connected PTSD, diabetes mellitus or medications taken by the Veteran for these conditions.  He noted that none of the Veteran's medications taken for diabetes mellitus or PTSD are known to cause hypertension.  In the vast majority cases, especially where it develops later in life, the cause of hypertension is not known, as appears to be in the Veteran's case.  While PTSD can result in anxiety which in turn can transiently elevate blood pressure readings (even in an individual with otherwise normal blood pressure) by stimulating the release of hormones like cortisol via other pathways, it is not known to cause sustained elevated blood pressure readings on a regular basis and result in the development of hypertension or result in aggravation of hypertension beyond natural progress.

The examiner also noted that poorly controlled diabetes mellitus with associated complications of the heart and kidney can potentially worsen or aggravate hypertension beyond its natural progress in individuals.  This was not the case for the Veteran as he has had no heart or kidney involvement due to diabetes or hypertension and his diabetes and hypertension both have been well-controlled.  The examiner reiterated that there is no medical literature that confirms a direct causal relationship between hypertension and diabetes or hypertension and PTSD.  The examiner further noted that none of the medications taken by the Veteran for diabetes mellitus or PTSD are known to aggravate hypertension.

In summary, the preponderance of the evidence is against finding that the Veteran's service-connected psychiatric disorders and diabetes mellitus, or the medications taken therefore, caused the Veteran's hypertension.  Although the June 2011 examiner explained that direct causality between hypertension and PTSD remains unclear, PTSD appeared to be related to hypertension when it is independent of co-morbid condition of depression.  Here, the examiner noted that the Veteran's depression is directly related to his PTSD and therefore it is less likely than not that the Veteran's hypertension was secondary to the service-connected PTSD.  The clinicians also opined that the medications taken for the service-connected psychiatric disorders and diabetes mellitus did not cause hypertension.  

The case turns on whether the Veteran's diabetes mellitus or psychiatric disability and medications taken for these disabilities aggravate the Veteran's hypertension beyond its natural progression.  The Board acknowledges that the October 2006, June 2011, February 2013 opinions included no rationale for their conclusions that the Veteran's hypertension was not aggravated by his diabetes mellitus and psychiatric disabilities.  Despite this, the Board finds the opinion received in March 2014 provided an adequate opinion with a rationale.  Specifically, the physician explained in detail that although PTSD and anxiety can transiently elevate blood pressure readings by releasing hormones like cortisol, they are not known to aggravate hypertension beyond its natural progression.  The examiner also opined that this hypertension was not aggravated by medications taken for his diabetes mellitus and psychiatric disabilities.  The opinion was based upon a review of the claims file, clinical findings, and medical principles.  For these reasons, the Board affords the opinion received in March 2014 high probative value.

The only possible positive medical opinion of record, dated in May 2010, is speculative in nature and cannot create an adequate nexus for the purpose of establishing service connection.  

Therefore, the Board finds that the March 2014 opinion outweighs the May 2010 speculative opinion that his PTSD symptoms "can" aggravate his hypertension.  

The Board also considered the Veteran's statements, including statements made in November 2011 and April 2014 alleging that hypertension was secondary to and aggravated by his service-connected PTSD and diabetes mellitus.  The Board acknowledges that the Veteran is competent to testify as to his observations and lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that the Veteran's statements as to possible relationships between the Veteran's hypertension and service-connected psychiatric disability and type II diabetes mellitus are statements as to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins).  For these reasons, the Board does not find that the Veteran is competent to provide an opinion as to the relationship between his service-connected disabilities and hypertension.

Even if the Veteran were competent, the probative value of his general lay assertions is of lesser probative value than the specific and reasoned opinion of the trained health care professionals discussed above.  

It is noted that the representative in written argument dated in April 2014 referenced studies concerning the possible relationship between PTSD and hypertension, evidence allegedly showing that hypertension is a side effect of Fluoxetine, and studies showing that glucose tolerance, insulin resistance, and hyperinsulinemia frequently occur with essential hypertension and may be aggravated by hypertension therapy.  This information is too general in nature to provide, alone, the necessary evidence to support that hypertension is due to or aggravated by service-connected disabilities.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The information provided in the current case does not address the facts of this specific case and thus is not entitled to any probative weight.  With respect to the evidence allegedly showing that hypertension is a side effect of Fluoxetine, no information was provided as to who conducted the medical studies allegedly showing that hypertension is a side effect of Fluoxetine.  On the other hand, VA clinicians have opined that hypertension is not a side effect of Fluoxetine.  The February 2013 addendum opinion noted cardiovascular side effects of Fluoxetine (trade name of Prozac) and indicated that hypertension has not been reported as a side effect.  See also the March 2014 VHA opinion.  These opinions from medical practitioners outweighs the information provided in the informal hearing presentation.

Therefore, for the above reasons, the Board finds that hypertension was not incurred during service, to include on a presumptive basis within one year following service discharge, nor was it caused by or aggravated by the service-connected type II diabetes mellitus or psychiatric disability.  In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder, depressive disorder, and alcohol abuse (hereinafter psychiatric disorder), and/or service-connected diabetes mellitus, type II is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


